Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  The section shown in Figure 2 is stated that it is “in a known pump” (Page 10, lines 11-13).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "7" and "71" have both been used to designate the axial spring (“7” is used in Figure 1, and “71” is used in Figure 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 84’ and 840’ (Page 10, lines 15-18).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses the terminology of “means” (instead of “means for”, however, it is interpreted under 112(f) due to it is a generic placeholder) that is coupled with functional language without reciting sufficient structure to perform the recited function.  Such claim limitation(s) is/are (the references are to the substitution specification filed on June 5, 2020): 
 Elastic means in claim 1 is interpreted as at least one axial spring (7, 71) (see Figures 1 and 3, Page 5, lines 31-34);
means for moving the piston elastically away from the cylinder and keeping it at a predetermined distance from same in claim 1 is interpreted as a sleeve (8) that comprises bellows that is connected to the piston (6) via (84), where a pressurized pot (9) fills the transmission area (3) with oil and pressurized air that then feeds the sleeve where the increased volume of the bellows then lengthens the sleeve/bellows causing the piston to be moved elastically away from the cylinder (see Figure 1, Page 4, line 11 – Page 5, line 5, Page 8, line 19 – Page 9, line 20);
first fixing means to the first end of the pipe and by second fixing means to said end of the shaft, in such a manner as to prevent the transmission of fluids from the pipe toward the shaft in claim 3 is interpreted as (First fixing means is interpreted as (83) (see Figure 1), which is an attachment of the bellows/sleeve (8) at the first end, and the second fixing means is interpreted as (84) (see Figures 1-3, Page 7, line 29 – Page 8, line 3, Page 10, lines 15-18), which is the sleeve attached to the end (53), where the attachment at both ends provides a sealed area that prevents the transmission of fluids from the pipe toward the shaft);
pneumatic means adapted to pressurize the sleeve in claim 4 is interpreted as a pressurization pot (9) that communicates with the sleeve via the transmission area (3) (see Figure 1, Page 4, lines 20-24, the structure is also recited in claim 5);
restriction means adapted to restrict the passage of fluid from the pot to the transmission area and vice versa in claim 6 is interpreted as oil flow reducing valve or a controllable solenoid valve (91) (see Figure 1, Page 5, lines 19-20, Page 9, line 29 – Page 10, line 4); and
the means for elastically moving the piston away from the cylinder are used in claim 10 is interpreted as a sleeve (8) that comprises bellows that is connected to the piston (6) via (84), where a pressurized pot (9) fills the transmission area (3) with oil  and pressurized air that then feeds the sleeve where the increased volume of the bellows then lengthens the bellows causing the piston to be moved elastically away from the cylinder (see Figure 1, Page 4, line 11 – Page 5, line 5, Page 8, line 19 – Page 9, line 20).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
The following claims are objected to because of the following informalities:  
Claim 1 recites “keeping it at a predetermined distance from same” in lines 14-15 (last 2 lines), where “it” is referring to “the piston” and “same” is referring to “the cylinder”.  The Examiner recommends changing the limitation to “keeping the piston at a predetermined distance from the cylinder”, so that the claim is clear what elements are being limited by “it” and “same”.
Claim 3 recites “in such a manner”, is unclear what “manner” the applicant is referring to.  The Examiner recommends changing “in such a manner” to “so”, in order to make the claim clear.  
Claim 5 recites “is intended to be connected” is unclear if the applicant wants the pressurized pot to be connected to a source of compressed air.  The Examiner recommends changing “is intended to be connected” to a more positively recited limitation and recommends changing this to “is connected to”.
Claim 10 is a hybrid claim that is intended to be a method claim based on an apparatus claim, however, the claim has what appears to be steps, but the claim terminology that is used in the claim does not make it clear that they are method steps.  The Examiner recommends changing the claim limitation to “wherein a cleaning step comprises the means for elastically moving the piston away from the cylinder [[ moves the piston away from the cylinder and a cleaning fluid is then circulated between the suction port and the discharge port”. 
Appropriate correction is required.
EXAMINER’S COMMENTS
	The PCT/FR2018/052748 provided a search report and written opinion for the this case, and had WO 97/36107 A1 as an X reference for claims 1-3 and 8-10, and “A” for claims 4-7.  US Patent 5,983,738 (DELAISSE) is part of the patent family of WO 97/36107 and was reviewed.  DELAISSE does disclose the bellows that seal the shaft from the working fluid, and are utilized to provide the anti-rotation mechanism for the positive displacement pump.  As discussed above in the Claim interpretation section, there are multiple 112(f) claim interpretations for the elements (see discussion above).  Utilizing the claim interpretations that involves interaction of multiple components and non-working fluid as discussed above, DELAISSE fails to disclose “means for moving the piston elastically away from the cylinder and keeping it at a predetermined distance from same”.  The Examiner would also like to note that Figure 2 in the current application is discussed as what was known in the art, and appears to be a close up of the end of the Figure in DELAISSE.  The Examiner on reading the specification does not believe that Figure 2 (i.e. the prior art) had “the means for moving the piston elastically away from the cylinder and keeping it at a predetermined distance from the same,” since this appears to be the applicant testing this modification in the prior art of DELAISSE (where DELAISSE has the same assignee as the current application).  The specification also includes a further improvement to the spring configuration including parts (72, 73) in Figure 3 (see Page 10, line 28-34) that is used with the invention of “the means for moving the piston elastically away from the cylinder and keeping it at a predetermined distance from the same”, so that the eccentric piston positive displacement pump was robust.
Conclusion
This application is in condition for allowance except for the following formal matters: there are drawing and claim objections (see above for details).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BUSCH (U.S. Patent 3,560,119), LIEPERT (U.S. Patent 6884047), and VULLIEZ (U.S. Patent 3802809) all disclose the use of bellows, however, they fail to disclose “means for moving the piston elastically away from the cylinder and keeping it at a predetermined distance from same” as interpreted under 112(f) claim interpretation. CLARK (U.S. Patent 3677143) discloses a spring mechanism (44) that moves the piston (40, 46) to form a bypass, however, it fails to disclose “means for moving the piston elastically away from the cylinder and keeping it at a predetermined distance from same” as interpreted under 112(f) claim interpretation.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965.  The examiner can normally be reached on M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746